Case: 3:19-cr-O0008-CVG-RM Document#: 60 Filed: 10/15/19 Page 1 of 1

FORM 2

IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA vy. _ DAVID WIKEL

Cr. 2019-cr-8

 

CONSENT TO INSTITUTE A PRE SENTENCE INVESTIGATION
AND DISCLOSE THE REPORT BEFORE CONVICTION OR PLEA OF
GUILTY.

 

DAVID WIKEL
I, , hereby consent to a pre sentence

investigation by the probation officers of the District Court of the Virgin Islands. I understand
and agree that the report of the investigators will be disclosed to the judge and the attorney for
the government, as well as to me and my attorney, so that it may be considered by the judge in
deciding whether to accept a plea agreement that I have reached with the government.

      
 

I have read, or had read to me, the foregoing consent and fully understand it.
\

Date: OCTOBER 8, 2019 f/
. — =
(Signature of Defendant)

OCTOBER 8, 2019 —Y CHR

Date:

 

 

(Defendant’s Attorney)
